CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: l 0125 PAGE|D #Z l

AO 91 (Rev. 1 11'1 l) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

United States ofAmerica } " -
V. ) .. »_ 1 vo} ; U
NASERALMADAoJl § C&S€NO- 131 ';, 1111 114 » q -
)
g 1\111cHAEL J. NEWMAN
Defendam($)
CRIMINAL COMPLAINT

I, the complainant 111 this case, State that the following 13 true to the best of my knowledge and beliefl
beginning on an unimown date but at least by

 

 

On or about the date(s) of nn or about october 24, 2018 in the county of Greene in the
Southern District of Ohio and eisewhere ,the defendant(s) violated:
Code Section Oj]énse Descr~:'pfiorr
18 U.S.C. 233913 Attempt to Provide Nlaterial Support and F{esources to a Foreign Terrorist

Organization

This criminal complaint is based on these facts:

See Attached Affidavit

d Continued on the attached sheet.

/`1211111…/

Comp[a1'11an1" 5 .sig(mt.',n e

Michaei H,ej'@'g‘§pe§a:ll"¥\g\nt FB|

/; /PJ;r;rled frame andfz£é.", j\\

Sworn to before me and Signed in my presence

Date: §O.:Zl:# '§g

City and state: Day’fOn. OhiO

 

/
Hon |Vlichae|31 Newman 11.§ Mag;sirate Judge
Pr 'Frited r1¢1,'_11_é and 1;1‘1€

CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: 2 0125 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
l, Michael Herwig_, being first duly swom, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of a Cornplaint charging Naser Almadaoji
(“Almadaoji”) with, beginning on an unknown date, but at least by on or about October 24,
2018, in the Southern District of Ohio and elsewhere, attempting to provide material support and
resources to a foreign terrorist organization_that is, ISIS Wilayat Khorasan and lSIS-in
violation of 18 U.S.C. § 233913.

2. l am a Special Agent with the Federal Bureau of Investigation (“FBI”), and 1 have
been an agent since March 16, 2008. l have been assigned to the Joint Terrorism Task Force
since 2008 and have worked cases involving international and domestic teirorism. As part of
these investigations1 I have participated in physical surveillance and records analysis, Worked
With informants, conducted interviews, served court orders and subpoenas, and executed search
warrants

3. The facts in this affidavit come from my personal observations my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is sufficient probable cause and does not set forth all of my knowledge
about this matter.

PROBABLE CAUSE

4. Title 18, United States Code, Section 233913 prohibits, in pertinent part_, a person

from knowingly providing material support or resources to a foreign terrorist organization, or

attempting or conspiring to do the same.

CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: 3 Of 25 PAGE|D #Z 3

5. The term “material support or resources” means any “property, tangible or
intangible7 or service, including currency or monetary instruments or financial securities,
financial services, lodging, training, expert advice or assistance, safehouses, false documentation
or identification, communications equipment, facilities, weapons, lethal substances, explosives,
personnel . . . , and transportation, except medicine or religious materials.” 18 U.S.C. Section
2339A(b)(l) and Section 2339B(g)(4).

6. On or about October 15, 2004, the United States Secretary of State designated al-
Qa’ida in Iraq (“AQl”), then known as Jarn’at al Tawhid wa’al-Jihad, as a Foreign Terrorist
Organization (“FTO”) under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist entity under section l(b) of Executive Order 13224.

7. On or about May 15, 2014, the Secretary of State amended the designation of AQl
as an FTO under Section 219 of the Iminigration and Nationality Act and as a Specially
Designated Global Terrorist entity under section l(b) of Executive Order 13224 to add the alias
lslamic State of lraq and the Levant (“ISIL”) as its primary name. The Secretary also added the
following aliases to the FTO listing: the lslamic State of Iraq and al-Sham (“lSlS”_which is
how the FTO will be referenced herein), the lslamic State of Iraq and Syria, ad-Dawla al-
Islamiyya fi al-‘lraq wa-sh-Sham, Daesh, Dawla al lslamiya, and Al-Furqan Establishment for
l\/ledia Production. On Septernber 21, 2015, the Secretary added the following aliases to the FTO
listing: lslamic State, lSlL, and ISIS. To date, ISIS remains a designated FTO.

8. On December 31, 2015, the United States Secretary of State designated ISIL
Khorasan as an FTO under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist under section l(b) of Executive Order 13224. The

Secretary of State also listed the following aliases for lSIL Khorasan: 1 slamic State’s Khorasan

CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: 4 Of 25 PAGE|D #Z 4

Province, ISIS Wilayat Khorasan, lSIL’s South Asian Branch, and South Asian Chapter of ISIL
(collectively “ISIS Wilayat Kliorasan°’). To date, ISIL Khorasan remains a designated FTO.]

9. On March 28, 2014, the United States Secretary of State designated Ansar Bayt
al-l\/Iaqdis (“ABM”) as an FTO. Accordin g to the Department of State, in November 2014,
ABM officially declared allegiance to Abu Bakr al-Baghdadi, who is tlie self-proclaimed leader
of lSlS. On September 22, 2015, the Department of State amended ABM’s designation to add
ISIL Sinai Province as the primary name of the lslamic State affiliate located in Egypt’s Sinai
Peninsula, and the designation includes “Wilayat Sinai” as a known alias for ABl\/l (collectively
“Wilayat Sinai”).2

10. Almadaoji is a lQ~year-old individual who was born in Iraq and is a naturalized
U.S. citizen Almadaoji resides in Beavercreek, Ohio, within the Southern District of Ohio.

.I. Almadaoji travelled to Egypt and Jordan in February 2018.

l l. Between approximately February 16, 201 S, and February 24, 2018, Almadaoji
traveled to Egypt and Jordan.

12. On or about February 24, 201 S, United States Cnstoms and Border Protection
(“CBP”) interviewed Almadaoji upon his re-entry into the United States. During the interview

with CBP, Almadaoji claimed to have traveled by himself to Jordan and Egypt and returned

 

' According to the Department of State, lSlS Wilayat Khorasan announced its formation on
January 10, 2015. The group is based in the Afghanistan/Pakistan region and is composed primarily of
former members of Tehrik-e Taliban Pakistan and the Afghan Taliban. The senior leadership of ISlS
Wilayat Khorasan has pledged allegiance to Abu Bakr al-Baghdadi, the leader of ISIS. This pledge was
accepted in late January 2015 and since then ISIS Wilayat Khorasan has carried out suicide bombings,
small arms attacks and kidnappings in eastern Afghanistan against civilians and Afghan National Security
and Defense Forces, and claimed responsibility for May 2015 attacks on civilians in Karachi, Pakistan.

3 Wilayat Sinai rose to prominence in 201 l following the uprisings in Egypt. lt is responsible for
attacks against the Israeli and Egyptian governments and against tourists in Egypt. In November 2014,
Wilayat Sinai officially declared allegiance to IS]S.

CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: 5 Of 25 PAGE|D #Z 5

after a taxi driver stole his backpack and $3000. Almadaoji claimed that he reported the
incident to the U.S. Embassy located in Jordan.

13. When talking with CBP, Almadaoji referenced U.S. airstrikes that killed
l\/iuslims and stated the United States needed to leave the Middle East. Almadaoji further stated
he thought about joining the Peshmergan military in northem lraq because it was the “real
force[ ] in iraq to stop ISIS, not U.S.” Almadaoji Stated iSlS was “bad for killing other
Muslims,” but most l\/Iuslims killed by lSlS were “Shiites,” and “Shiites Were their [Sunnis]
natural adversaries.” Almadaoji explained Shiites “didn’t follow true islam” and the people of
lraq were no freer now than before ISIS invaded iraq.

14. During the interview, CBP observed four shemagh-style head wraps in
Almadaoji’s bag. When CBP asked about the shemaghs, Almadaoji responded he liked the way
they looked on “fighters.” Almadaoji was asked if he had seen any fighters while overseas, and
Almadaoji answered, “no not really,” but stated he observed “fighters” wearing sheinaghs
online.3

II. Almadaoji communicated online with individuals he believed to be working for
ISIS.4

15. On or about August 15, 2018, Almadaoji used an online messaging application to

communicate with an FBI Confidentia] Human Source who was posing as an ISIS supporter

 

3 While Almadaoji did not admit to CBP that he intended to join Wilayat Sinai, he later
represented to an FBl confidential human source that he tried to join the terrorist organization during his
travels to Egypt and Jordan. And Almadaoji offered to provide advice and guidance online about how to
travel overseas and avoid detection and suspicion from law-enforcement officers See below at
paragraphs 29-30.

4 During the course of the investigation, Almadaoji communicated with one online covert
employeeJ one undercover employee, and multiple confidential human source personas. This affidavit
does not address each of the employees/personas1 nor does it reference each communication relating to
Almadaoji.

CaSe: 3218-mj-OO706-|\/|JN DOC #Z l Filed: 10/24/18 Page: 6 Of 25 PAGE|D #Z 6

(“CHS Persona ftl”).5 Almadaoji told CHS Persona #l that he was fluent in Arabic and English,
and Almadaoji offered to help CHS Persona #l , stating “l don’t have much computer skills but
if you guys ever need something in English or Arabic, let me know. l speak both languages
fluently.”

16. On August 16, 2018, Almadaoji told CHS Persona #l that he was not interested
in college because he was “not planning to stay in this land much longer.” CHS Persona #l
asked Almadaoji if he was intending hijra,6 and Almadaoji responded, “Yes akhi but l make dua
and take every heed there is and Allah Subhanahu wa Ta’ala will find a way for His sincere
servants.”7 CHS Persona #l offered to put Almadaoji in contact with a British individual in iraq
who “has helped an old friend of me get to khurassan.513 In response, Almadaoji stated,
“anything you have is great.”

17. On August 16, 2018, Almadaoji initiated conversation with the individual he
understood to be the lraq-based British contact referenced above (“CHS Persona #2”). During
the conversation, Almadaoji told CHS Persona #2 that he recently met CHS Persona ftl on the
messaging application and discussed hijra with CHS Persona #l. Almadaoji told CHS Persona

#2 that he was not ready for hijra, but he was trying to assist a brother in Egypt. To that end,

 

5 CHS Persona #l posted a video depicting lSlS combat operations in Syria, and Almadaoji
stated “Alhamdulallah,’1 which Iunderstand to mean “Praise be to the Lord.”

(’ Based on my training and experience, and information from other agents, l know that “Hijra” or
“Hijrah” is a term used to refer to traveling to territory controlled by the lslamic State.

7 Based on my training and experience, “akhi” in this context means “hrother” and “Allah
Subhanahu wa Ta’ala” means “the most glorified, the most high.”

8 Based on my training and experience, and information from other agents, l know that
“khurassan,” also spelled “Khorasan,” or “Khurasan,” refers to ISIS affiliates in Afghanistan.

CaSe: 3218-mj-OO706-l\/|JN DOC #Z l Filed: 10/24/18 Page: 7 Of 25 PAGE|D #Z 7

Almadaoji stated, “l know wilayat Sinai is not possible at the moment” and inquired “is there a
way to Libya or anywhere near egypt.”

18. When CHS Persona #2 inquired why Almadaoji was not ready for hijra,
Almadaoji stated, “Right now my problem is money.” Almadaoji stated: “1 want sham but
that’s not possible currently but maybe a few months from now when I’m ready.”9 When CHS
Persona #2 asked Almadaoji who he supported, Almadaoji refused to identify the group by
name, stating: “Lol who goes by wilayat” and “l just don’t like to formally say it just in case the
authorities here get their hands on these conversations.” When CHS Persona #2 said he has
“spoken to brothers who think I’m AQ” (referring to Al-Qaeda), Almadaoji responded, “Lol no
not those guys.”

19. CHS Persona #2 asked Almadaoji why he wanted to make hijra and suggested
that “[m]any brothers will say that you are in the best place for jihad.” Almadaoji responded by
saying °‘l don’t like where this is going . . . we’ll stick to hijrah for now.” CHS Persona #2
stated, “l am not trying to push you towards anything l have no way of helping you with
something in your own eountry.” Almadaoji stated: “l know this akhi but once there us hijra
then there will jihad in the land of hijra. l don’t like to keep traces back to me that’s why l’m not
saying somethings by name just inca.se l end up messaging the wrong person without knowing.”

20. Between approximately August 18, 2018, and August 20, 2018, Almadaoji
continued communicating with CHS Persona #2. On August 19, 2018, CHS Persona #2 offered
to connect Almadaoji with “Ame-rican brothers who have gone back” and who “often help

brothers out.” Almadaoji responded, “That’ll be great akhi ask around and let me know” and

 

9 Based on my training and cxperience, and information from other agents, l know that “Sham”
refers to the Levant, a geographic area including portions of Syria, Lebanon, Palestine, and lordan. l also
know that “Sham” commonly is used when referring to the portions of Syria where lSlS operates

CaSe: 3218-mj-OO706-l\/|JN DOC #Z l Filed: 10/24/18 Page: 8 Of 25 PAGE|D #Z 8

“Tell them north east us_” When Almadaoji inquired “why did they go back exactly,” CHS
Persona #2 stated “Can’t say . . . your only allowed to leave if the emir has something for you to
do. Let’s say that they have projects wherever they are.” Almadaoji responded, “Oh l see. l
didn’t mean to ask it that way.”

21. On or about August 20, 2018, Almadaoji told CHS Persona #2 that he had “been
to egypt once and met” an Egyptian associate there. Almadaoji stated: “l don’t wanna say here
why l was in egypt but him and l planned something and it didn’t work at well." CHS Persona
#2 inquired, “Ahh how you know wilaya Sinai is hard to reach?” Almadaoji replied “Yea
unfortunately l had to learn the hard way despite the fact I was talking to a brother and he told
me that himself." When asked by CHS Persona #2 if the brother had tricked him, Almadaoji
stated, “No akhi the brother warned me it was difficult to reach Sinai, l don’t know if he was in
the lands of Dawlah or just a munasir but no l didn’t end up in prison either.”10

22. CHS Persona #2 asked for Almadaoji’s thoughts on “assisting with some projects
in your own country.” After CHS Persona #2 clarified that he was talking about the United
States, Almadaoji stated it was a “big ask” and asked CHS Persona #2 to “siied a little light on
the type of projects.” CHS Persona #2 replied: “l ask only if you would be willing or interested
to contribute ifhijra is not possible.” Almadaoji replied: “Of course I’m always willing.”

IlI. Almadaoji pledged allegiance to ISIS and Abu Bakr Al-Baghdadi, and he discussed
his desire to cause a conflict in the United States.

23. On or about August 22, 2018, Almadaoji continued communicating with CHS
Persona #2, who said to Almadaoji, “I told some of the brothers here about you, they were very

impressed and want you to send a bayyah, two of our local leaders agreed to send you a video

 

m Dawla and Dawlah are terms associated with, and commonly used to refer to, ]SIS.

CaSe: 3218-mj-OO706-l\/|JN DOC #Z l Filed: 10/24/18 Page: 9 Of 25 PAGE|D #Z 9

to.”l] Almadaoji stated: “ln shaa Allah we will then proceed forward with it” and “But since our
talk about projects in the west l did a lot of thinking and l imagined a scenario of the collapse of
the US as a nation . . . They have alot of weak spots 2 really weak spots that would ignite the
deadliest civil war on earth if the right spots are poked.” Almadaoji explained a proposal to start
a conflict between the United States Government and anti- government militias.

24. When describing his proposed plot to start a conflict, Almadaoji explained how
“federal buildings” were “inore sensitive for the militias to hit than police stations and military
bases.” Almadaoji stated, “With a coordinated attack such as car bombings parked next to fed
buildings with all the previous build we talked about . . . And there you have the US on its
knees.” Almadaoji continued, “lt may take the person a long time to pull something off but it’s
long tenn . . . . This will divide the nation as a whole, including government, military and law
enforcement.”

25. On or about August 24, 2018, Almadaoji told CHS Persona #2: “After thinking
about it for sometime, these projects need secrecy, and lots of it. So there can’t be any physical
evidence that leads it back to the l.S. [the lslamic State; ISIS].”

26. On August 25, 2018, Almadaoji told CHS Persona #2: “Although l did not get
the project done. ln shaa Allah expect a video corning soon today." Almadaoji asked CHS
Persona #2 whether he should send the video via messaging application, stating “Let me know as
soon as possible akhi, l’m about to go shoot the video soon.” Almadaoji explained he would
send the video on the following day.

27. On or about August 26, 2018, Almadaoji told CHS Persona #2: “Earlier when l

tried to go do the video, l felt a sudden need for sleep, l had to force myself up to pray dhur and then

 

ll Based on my training and experience, and information from other agents, l know that bayyah,
bayyat, and bayat, are Arabic terms that mean pledge, or oath, of allegiance to a leader.

8

CaSe: 3218-mj-OO706-l\/|.]N DOC #Z l Filed: 10/24/18 Page: 10 Of 25 PAGE|D #Z 10

went to sleep immediately afier. There will be a spiritual struggle to get through with this akhi, l hope
you understand if l take a little bit too long to get the video.” CHS Persona #2 replied: “Ok brother
send when you can, today or tomorrow will be fine. Fighting here is starting to pick up so l` want to
make sure we get you in contact with the brothers soon that is my only concern. l\/lay Allah guide and
facilitate you akhy.” Later that day, Almadaoji forwarded the bayyah video referenced on August
22, 201 S, to CHS Persona #2. ln the video, Almadaoji is wearing a head scarfand states;

Praise be to God and peace and prayers be upon His messenger l pledge

allegiance to Sheikh Abu Bakr al-Baghdadi, the Caliph of the faithful, to obey his

command in all situations, in difficulty and in prosperity, and not to dispute orders

until l see a common disbelief of which l have a proof from God. God is the

witness to what I am saying.

28. On or about August 27, 2018, CHS Persona #2 provided Almadaoji with a list of
questions purportedly from a hijrah applicationl One of the questions asked: “what is your
skillset that could contribute to our cause/operations (training, experience, expertise, etc)?”
Almadaoji responded, “Not alot if skills besides translating from arabic to English and vice
versa. As well as intelligence.” Another question asked: “What role are you willing to play in
the USA?” Almadaoji responded, “l believe that’s a role that’s already discussed in the plan as
well as my time talking to you. ln shaa Allah you can explain that to them.”

IV. Almadaoji provided guidance and advice on how other individuals could avoid
detection by, and suspicion from, law-enforcement officers when traveling for the
purpose ofjoining ISIS.

29. On or about August 31, 2018, CHS Persona #2 informed Almadaoji that it would
be helpful if he could provide advice based on Almadaoji’s previous hi j rah to Egypt and Jordan.
Almadaoji offered to provide guidance so that other people could avoid his mistakes_“as well as

to avoid them in shaa Allah”_and stated “ln shaa Allah l’ll make a list of do’s and don’ts.”

Among other advice, Almadaoji’s list included the following guidance:

CaSe: 3218-mj-00706-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 11 Of 25 PAGE|D #Z 11

» Ok first thing is you need to dress like a western guy who’s about to enter a
bar to pick up a few ladies. Something like jogging pants and van shoes as
well as a long sleeve sweatshirt is great

0 Unless you have a valid citizenship for the country you’re about to travel
to, then buy a 2 way ticket and make sure you print your return ticket as
well incase they ask for it in the airport

¢ Of course delete anything suspicious in your phone but don‘t restart it as
not to cause a suspicious alarm incase they ask to search your devices

0 Don't bring anything suspicious either, such as a military bag, jacket, t-
shirts, pants, etc

¢ And show them the case but l don’t think that’s something to worry about,
if they ask who financed the trip, tell them you did

¢ When l was heading to al arish in northern sinai and our taxi was stopped
by the military who blocked off the bridge cause it was close, no one in or
out. There is a nice resort in al erish called swiss en al arish. That was my
cover story. l told them it was next to the ocean and I’m here for vacation

¢ When going back, you may get a small paper to fill out about why your
visiting the country, your name, the place your staying out, vice versa for
citizens returning Don’t freak out. Remernber Allah, put your trust in Hirn
Subhanahu wa Ta’ala stick to your cover. Be nice to the officer
questioning you, have a smile, keep a direct eye contact, and of course be
cooperative

30. CHS Persona #2 asked how Almadaoji determined if the border was good to
cross and whether there were differences in Egypt and .Iordan. Almadaoji responded:

¢ l didn’t determine that, l put my trust in Allah SWT and headed there. ln
regards to differences Egypt was tightly controlled When I was in jordan,
l couldn’t find a way in, so l started a small conversation with a taxi driver
after we drove around for a bit and i bought him a nice sandwich to build
up trust. l told him i had family in dar’al2 and there was a way in. Subhan

Allah he put rne in touch with a guy who snuggles people into Europe

 

13 Based on my training and experience, and the nature, context, and timing of the
communication, when Almadaoji refers to “dar’a,” l believe he is referring to a city in Syria close to the
border with Jordan.

10

CaSe: 3218-mj-00706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 12 Of 25 PAGE|D #Z 12

l spoke to him and we met, he said there wasn’t a way into syria from
jordan but he could fly me out to turkey and from there meet the turkish
mafia and that they would smuggle me anywhere in syria that l want

V. Almadaoji translated ISIS propaganda.

31. On or about September 14, 2018, CHS Persona #2 asked Almadaoji if he
previously offered to translate information from Arabic to English and, if so, whether Almadaoji
still was willing to do so. Almadaoji responded, “Yea, but l can’t do hard Arabic vocabulary.”
Almadaoji then asked, “They want it for small books, or magazines and amaq13 related?” CHS
Persona #2 replied that he was unsure, but he was talking to a brother in France who needed
things translated to English.

32. On or about September 14, 2018, the CHS used another French-based persona
(“CHS Persona #3”) and contacted Almadaoji CHS Persona #3 informed Almadaoji that he
was given Almadaoji’s contact information because Almadaoji offered to translate materials
Almadaoji replied, “Yes akhi” and “How an l help.” CHS Persona #3 informed Almadaoji that
his/her Arabic was not very good and asked, “These are important dawla document you are ok to
translate them?” Almadaoji replied, ‘“In shaa Allah it shouldn’t be a problem.” CHS Persona #3
provided a document written in Arabic and said, “Try this one first it is important for our

brothers in cyber caliphate.”14 Almadaoji responded, “ln shaa Allah l’ll get on later tonight.”

CHS Persona #3 thanked Almadaoji, who replied, “Don’t thank me akhi, it’s my duty.”

 

'3 Based on my training and experience, and information from other agents, l know that Amaq is
the official propaganda-based news agency controlled by lSlS.

14This is a document that lSlS previously disseminated online.

ll

CaSe: 3218-mj-00706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 13 Of 25 PAGE|D #Z 13

33. On or about Septernber 16, 2018, Almadaoji provided CHS Persona #3 with a
digital file entitled “In The Name of Allah.docx.” The file contained a document that accurately
translated the ISIS propaganda15

iVI.Almadaoji decided to travel overseas and join ISIS Wilayat Khorasan, Where he
Would receive military training

A. Before traveling overseas to join ISIS Wilayat Khorasan, Almadaoji
discussed his plan to start a conflict in the United States.

34. On or about September 6, 2018, CHS Persona #2 informed Almadaoji that a
U.S.-based individual would be contacting Almadaoji Then, an FBI Undercover Employee
(“UCE”) contacted Almadaoji. Almadaoji told the UCE about his plan to cause a conflict in
the United States:

Almadaoji: Ler 's starr ofo plain with the 2 Qf`tts

UCE: K

Almadaoji: Ntmtber o_fossclssinorion. Snlpers, str'chy led 's, suicide look cr like

Almadaoji: Before we do that We pull something o{j"lilce_fillr'ng militia lenders

computers and phones with Chllcl sexual abuse then tip Ihejbr`_ When the utilities

See their leaders ore being arrested left and right they 'll panic

UCE: No doubt [text in Arabic]

Almadaoji: Theh we starr ojj"rrssossmotions

Almadaoji: Sooh utilities will have srandoffs with rhefecls which will turn bloody

UCE: Assasslnate who?

Almadaoji: Mr`lr`tla leaders

UCE: Gotcho

 

'5 CHS Persona #3 provided Almadaoji with another document for translation from Arabic to
English. Almadaoji accepted the materials for translation, but he did not complete the translation before
attempting to travel overseas for the purpose ofjoining lSlS Wilayat Khorasan.

12

CaSe: 3218-mj-00706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 14 Of 25 PAGE|D #Z 14

Almadaoji: We 'll also fire atfea's so lt looks like a 2 way thing and the nzllt`rt`as
are taking revange

UCE: Now l see how this is corning together

Almadaoji: A#er it turns bloody, lizzagine a ear bomb going o_jj" al a federal
building killing dozens offeds

35. Almadaoji then proposed robbing the “box of money” from the “large shia
temple in Dearborn,” or “wait for the truck drive to come to an atm with a bag of cash, ambush
him and take it,” as potential ways they could fund the operation

36. On or about Septeinber 8, 201 S, the UCE asked Almadaoji, “ls Dawla gonna take
credit for this? Like on Amaq?” Almadaoji responded, “No we agreed to credit whatsoever
Even after things hit the fan and all out war breaks here in shaa Allah, we won’t risk taking
credits to starting the war as not to ally them against us once again . . . No credit whatsoever*.”

3'l. On or about September 8, 2018, Almadaoji told CHS Persona #2 that he talked to
the “brother” in the United States. Almadaoji informed CHS Persona #2 that they needed
money to carry out the plan. Almadaoji stated, “we need a guide on how to make a vbied. lf you
brothers could make it, send it to us through email. l’m gonna need to download it.”]@
Almadaoji also requested “a computer expert who’s an expert in hacking. That’s also vital.”
Almadaoji said, “Tell the brothers to rest assure it’s all coming together bi’ithn Allah.”

38. On or about September l l, 2018, the UCE asked Almadaoji what sheiks he

followed_; Almadaoji replied, “Imam anwar al awlaki.”'l On or about September 12, 2018,

 

l°Based on my training and experience, and information from other agents, l know that “vbied”
refers to °‘vehicle»borne improvised-explosive devices.”

ll Anwar al-Awlaki was an lslamic lecturer and a leader of Al-Qaeda in the Arabian Peninsula
{“AQAP”), a Yemen-based designated foreign terrorist organization that claimed responsibility for
terrorist acts against targets in the United StatesJ Saudi Arabia, Korea, and Yemen since its inception in
January 2009. Pursuant to a Presidential Executive Order, Al-Awlal<i was designated by the United
States as a “Specially Designated Global Terrorist" on July 12, 2010. Al-Awlaki was killed in Yemen in

13

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 15 Of 25 PAGE|D #Z 15

Almadaoji talked with the UCE about robbing an ATM, or ambushing an armored truck; “That
truck guy must have multiple bags of cash to fill multiple atms. We’ll ambush him, make open
the back door get in the atm back room. Grab all the cash in there and all the bags in the truck.”

B. Almadaoji decided to travel to Kazakhstan, where he could be smuggled to
ISIS Wilayat Khorasan_one of the terrorist organizations he sought to join.

39. On or about September 13, 2018, Almadaoji told the UCE that the UCE could
make hijrah because “the brothers can put you in contact with smugglers.” Almadaoji claritied,
“l’m talking about the ones in lraq, they can get you in contact, the brothers from Khurasan keep
insisting on making hijra there in the last few videos they released.”

40. Almadaoji and the UCE then talked about training with ISlS:

UCE: Do a think we can_Hee n make hijra after we do our work here?

UCE: We ’ll have $$$for plane tickets right?

Almadaoji: I’m not sure how it’s gonna play out, but we needT training on
weapons and on how to handle ourselves in dijerent types ofsitiiations

Almadaoji: l `ni think we get the proper training_first than come back
>x= =i »i
Almadaoji: We get smuggled in anal then smuggled out of`Khurasan no problem
UCE: Really? No Prol)lem?
Almadaoji: No one will suspect a thing unless we leave a trace

Almadaoji: lt’s same as working here, we will have a problem if we leave a trace
so we don ’t plan to. We shoula'n ’t plan to leave a trace in Kluirasttn either

Almadaoji: Come on akhi it ’s not rocket science
UCE: Do u have any idea of what it ’s like in Khurasan?

Almadaoji: No but why does that matter

 

September 20] l.
14

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 16 Of 25 PAGE|D #Z 16

UCE: Just trying to think it thru

UCE: Like r there even buses anal trains to get arouer

UCE: Or what ’s the closet airport

Almadaoji: We pay smugglers We can go through Kazakhstan
UCE: How do wejina' a trustworthy smuggler

Almadaoji: T he brothers have that covered

UCE: What hrothers? We ’re not talking to the same brothers

Almadaoji: No but the one l’m talking to has contacts with smugglers in
Kazakhstan

UCE: Ok

Almadaoji: l ’ll propose the ia'ea

41. On or about September 14, 2018, Almadaoji confirmed his plan with CHS
Persona #2: “Forgive me for asking you too much, but as you know we lack training so we’re
thinking of heading to Khurasan for that once we have enough funds. Once that’s taken care of,
we’ll return to the US.”

42. On or about September 17, 2018, Almadaoji suggested robbing a jewelry store to
obtain the necessary funding for overseas travel and asked the UCE to find buyers. On or about
September 18, 2018, the UCE and Almadaoji met at a local parking lot, and the UCE drove
Almadaoji to a park in Beavercreek, Ohio. At that meeting, Almadaoji and the UCE discussed
funding Almadaoji stated, “You know, we gotta find a way to do it ourselves And l think that

'.l

the option l presented to you yesterday [the jewelry heist], l think that’s the best option we have’

and “[t]hen we go, we go to Kazakhstan.”18

 

18 Many of the summaries of, and quotes from, the conversations between Almadaoji and the
UCE/CHSS refer to preliminary transcriptions provided by the FBl.

15

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 17 Of 25 PAGE|D #Z 17

43. Almadaoji explained that Astana was the capital of Kazakhstan, and it has a
tourism-based economy. The UCE asked Almadaoji if he researched it; Almadaoji replied, “Oh
yeah, l research it. The only problems we are going to face. The visa only lasts for a month_
We’re going to be out of the country for more than that. So, unless, you know, we find a way
around it or say.” The UCE then summarized the plan set by Almadaoji:

UCE: Alright welly1 jitom the US to Kazakhstan.

Almadaoji: Right.

UCE: Get the one month visa. Ancl then_from there

Almadaoji: To Khorasan.

UCE: Khorasan. Wilayat al-Khorasan.

Almadaoji: Right.

44. Almadaoji and the UCE discussed being smuggled into Afghanistan. Almadaoji
explained they would have to cross two countries, move through mountainous terrain, and travel
on foot, stating, “lnshallah we have to go through the hardship, you know what l’in saying” and
“Keep your eyes on the horizon, Khorasan.”

45. While Almadaoji planned with the UCE, Almadaoji separately continued
communicating with CHS Persona #2. On or about September 26, 201 S, Almadaoji told CHS
Persona #2: “By the way l’m the one leading everything here between me and the brother l once
again remind you, l know more about what’s going with this whole thing than he does.”
Almadaoji further stated, “Too many things and plans are being thrown around right now, l need
to manage this and figure out what best works out for us.”

46. On or about September 26, 2018, Almadaoji again discussed starting a conflict in

the United States. To that end, Almadaoji asked CHS Persona #2 for support: “l would also like

16

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 18 Of 25 PAGE|D #Z 18

to have 2 more guys to run point on executing these operations and give us the ability to operate
on more than one fi'ont. Now l know you don’t know any, but if you could speak to the ameers
on your end and see if they could talk to other ameers and pull a few strings, that would be great
5 operators all together_ 1 computer expert providing information for the operation and
communication during the operation, and 4 of us running point in carrying out the special
operations I will personally deal with the funds myself and come up with plans to fund us, so
you don’t have to Worry about that.”

47. CHS Persona #2 explained to Almadaoji that ISIS could not provide additional
resources Almadaoji then decided to focus his efforts on traveling overseas and training with
ISIS Wilayat Khorasan.

48. On or about September 27, 2018, Almadaoji told CHS Persona #2, “Seems like
khurasan is easiest way if you have contacts in kazakhstan as we spoke about before . . . . lf the
plan doesn’t interest thein, we can look at different ones that l already have in place and with
enough resources we can launch multiple ones with different teams that won’t know each other
or know the other plans are in place.” Almadaoji outlined two plans that Could Contribute to the
“economic collapse” of the United States, which included the kidnapping of wealthy individuals
and the targeting of the power grid in the United States. CHS Persona #2 suggested those plans
would require tremendous resources and instead offered to help Almadaoji if he wished to travel
to Sham or Khorasan. Almadaoji responded, “l still think khurasan is the place for a temporarily
stay but sham for a permanent stay. Tliis all depends if resources can be provided or not. My
ideas are to boost things up but eventually the US will collapse no matter what.”

49. On or about September 28, 201 S, CHS Persona #2 asked what kind of training

Almadaoji would like to receive when in Khorasan. Almadaoji responded, “All type of training

17

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 19 01 25 PAGE|D #Z 19

from weapons experts training, planning, executing, hit and run, capturing high value targets,
ways to break into homes and avoid security guards That type of training Shouldn’t take more
than 3 months.” Almadaoji and CHS Persona #2 then discussed travel options including lraq
and Sham7 but Almadaoji stated, “‘ln shaa Allah. We’ll stick to khurasan for now.” Almadaoji
advised, “Once the money is in our hands, we should be there within a week in Shaa Allah.”

50. On or about September 28, 2018, when communicating with CHS Persona #2,
Almadaoji also communicated with the UCE, who asked Almadaoji if he was telling his family
about their trip. Almadaoji responded, “No never.” The UCE then said, “We just leave and
nobody knows.” Almadaoji replied “ln shaa Allah” and said “.l ust a vacation to kazakhstan,”

51. On or about September 29, 2018, the UCE told Almadaoji they could obtain
funds through a credit-card scheme. Almadaoji told the UCE they would need $17`00 each for
flights, plus 3800 for smuggling, and 3200 for food, taXiS, and lodgingl The UCE asked
Almadaoji about the Smugglers. Almadaoji replied, “The brother will put me in contact with
them and l assume that’s once we get there,” and he confinned, “So yea l’ll be the one dealing
with the issue of smugglers in shaa Allah."

52. On or about September 30, 201 S, the UCE asked Almadaoji ifhe thought they
Could request training to make IEDS when in Khorasan. Almadaoji replied, “AS I Said akhi
we’re going to kazakhstan as tourists.”

53. On or about October l, 2018, the UCE told Almadaoji that he received the first
two credit cards in the mail and would try to withdraw cash. Almadaoji advised the UCE to
“park your car far and walk the rest” and “Gloves too no need for a hoodie as long as you have

the hat_ Don’t warma look too suspicious" and “Keep your head down and put the glasses on

18

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 20 01 25 PAGE|D #Z 20

when you get close to the atm.” Later that evening, the UCE told Almadaoji that he obtained
$500 for each of them, to which Almadaoji replied, “Alharndulillah.”

54. On or about October l, 2018, Almadaoji asked CHS Persona #2, “Where do we
land exactly in kazakhstan? l’m thinking Astana but it’s far from the southern part of the country
and 1 don’t want to take trains Also what about the other country/ies do we need visa or are
getting smuggled through them too?”

55. On or about October 2, 2018, the UCE told Almadaoji that he had withdrawn
another 3500 per credit card. Almadaoji also told the UCE, “J ust finish the 1,000 for each card
tonight in shaa Allah and bring me the whole 2,000 on Thursday if you can in shaa Allah.”
Almadaoji mentioned that they may go to a city other than Astana, possibly Almaty.19 When
the UCE- asked if there were smugglers in Almaty, Almadaoji admonished the UCE by saying,
“What sniugglers? We’re there for vacation.”

56. On or about October 3, 2018, Almadaoji inquired whether the UCE had obtained
more cash. The UCE confirmed that he obtained an additional 3500 per card. Almadaoji
instructed the UCE to rent a car and “tell them your dropping it off at the Columbus airport.”
The UCE said there may be security cameras and they should not be seen together on the day of
the departure Almadaoji responded, “It won’t matter in shaa Allah we’ll be leaving and not
coming back.” The UCE advised that there would be enough cash for Almadaoji to use a bus,
or taxi, to travel to the airport in Columbus. Almadaoji responded, “Look akhi, l need to buy a
few things before going to the airport. This what we’ll do. You rent a car pretty early. Pick me
up. We’ll go buy my things Then once we’re near the airport You call me a [ride-share car] and

we’ll meet on the plane in shaa Allah.”

 

10 Almaty is Kazakhstan’s most populated city.

19

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 21 01 25 PAGE|D #Z 21

57. On or about October 4, 2018, the UCE told Almadaoji that he had $2000 and did
not know when he would be able to meet Almadaoji in person other than that day, or the day of
travel. Almadaoji said it was better to wait until they each had $4000 before booking the
tickets The UCE asked if they were still leaving on October 16, 2018, and Almadaoji
responded, “Around that date yea.” Almadaoji later told the UCE not to worry about driving
together to the airport: “Plus bro your thinking too much about it. lt doesn’t matter if you drop
me off at the airport . . . lf anybody has anything about us we’ll be stopped or in the airport so we
put our trust in Allah Subhanahu wa Ta’ala.”

5 8. Later that day, the UCE picked up Almadaoji and drove to a nearby park. During
the meeting, the UCE provided Almadaoji with a cup containing 32000 cash. The UCE and
Almadaoji discussed what airports they might depart, the price of plane tickets, and purchasing
plane tickets with cash versus a debit card. Almadaoji talked about Astana, Kazakhstan, and the
cost for a train to southern Kazakhstan. Tlie UCE asked if the smugglers were with ISIS Wilayat
Khorasan because he did not want to get ripped off by criminals and wanted to ensure they were
trusted by ISIS Wilayat Khorasan. Almadaoji replied he was asking a brother for details
relating to the smugglers

59. Later, the UCE asked about the arrival in Khorasan and whether they would go
straight to training Almadaoji stated he understood when they arrived, they would be asked
about the kind of special skills each of them possessed Almadaoji mentioned having the skill to
translate Arabic to English and English to Arabic.

60, Almadaoji told the UCE that they would travel looking “like straight up

Americans.” Once on the flight from Germany to Kazakhstan, they would be “buddies” traveling

20

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 22 0125 PAGE|D #Z 22

together. Almadaoji confirmed that the al-inahajiroun20 would be happy when Almadaoji and
the UCE arrived and advised it would be fine to pack a shemagh` When leaving the park,
Almadaoji confirmed he had the cup containing the cash. Almadaoji indicated he was going to
take $300 with him, deposit the remaining cash, and use a debit card to purchase his plane ticket.

61. On or about October 4, 2018, Almadaoji informed CHS Persona #2 that they had
34000 and were waiting for an additional 34000. Almadaoji stated, “l need to know what city to
land in.” CHS Persona #2 provided Peshawar and Astana as options and CHS Persona #2
requested that Almadaoji choose the destination city, send the travel itinerary, and once
Almadaoji landed, provide a photo so that CHS Persona #2 could arrange for the driver to pick
up Almadaoji at the airport Almadaoji responded, “Astana” and “l’m not gonna send you
anything besides that for security purposes l already have my tazkiya.21 lf anyone has a
problem with that, they can deal with it. Gave bay’a and got tazkiya for that, if they are afraid of
me being a spy, l’m afraid your fbi and need my itinerary for prison purpose l’m not gonna
argue about that so deal with from your side. If you disagree, l’ll let the brother know and he’ll
make his own choice.” CHS Persona #2 explained the request was for Almadaoji’s safety and
that he needed to know when Almadaoji arrived in Astana to arrange for the smuggler.
Almadaoji replied he would take a picture when in Astana, stating “l can take care of myself so
you don’t need to worry.” Almadaoji then advised that he met the UCE and got 32000.

Almadaoji later sent a picture of what appeared to be a US passport and a large amount of cash.

 

20 Based on my training and experience, and information from other agents l understand the term
“al-mahajiroun” translates to “emigrant(s)," and it is used when referencing individuals who make hijrah.
l further understand the term is used synonymously for foreign fighters who completed hijrah to join the
lslamic State.

21 Based on my training and experience, and the nature, context, and timing ofthe
communication, when Almadaoji refers to “Tazkiah,” l believe he means the lslamic term alluding to
"tazkiyah al-nafs” meaning “purification ofthe self."

21

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 23 Of 25 PAGE|D #Z 23

62. On or about October 5, 2018, Almadaoji informed the UCE that he was asked if
they wanted to arrive in Peshawar, or Astana. Almadaoji stated, “Peshawar is in Pakistan so we
need a visa from the embassy here. So l told him Astana.” Almadaoji further explained to the
UCE that the smuggler would pick them up at the airport, and Almadaoji would have the code
word to ensure they Were traveling with the right smuggler.

63. On or about October 6, 2018, the UCE told Almadaoji that he had an additional
51000 and asked if 558000 would be enough for their travel. Almadaoji replied, “Yea bro Sk will
do it.” Almadaoji told the UCE, “lfall goes well, we’ll departure 10 days from now in shaa
Allah.” Almadaoji stated if anything got in the way they could push the date back because
October 16 was not “forced upon us.”

64. On or about October 8, 2018, Almadaoji told the UCE that “the brother is getting
things ready” and “the tour guide is gonna take us straight to the brothers and the brothers will
know we’re coming.” The UCE confirmed he obtained the rest of the money. Almadaoji
replied, “Alhamdulillah l’ll try to go to the bank and reopen my account.” He informed the UCE,
“Alhamdulillah it’s all going well. Once l put money in the bank, we’re booking in shaa Allah.”
Almadaoji stated that he had concerns about depositing cash into his bank account because the
serial numbers on the currency could be traced, and indicated he could convert the cash into
money orders to be deposited On October 9, 2018, Almadaoji confirmed that he was “sticking
with money order[s].”

65. Earlier in October 2018, Almadaoji instructed the UCE to download a different
inessaging application for their travels; the UCE did so. Almadaoji instructed the UCE to “reply

yes to my [messaging application1 message and add a few things to make it look nornral.”

22

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 24 Of 25 PAGE|D #Z 24

66. Oii or about October 10, 2018, Almadaoji informed the UCE that his “Bank
account is good Alhamdulliah” and advised, “You gotta start looking for a car rental now bro.”
The UCE replied he just needed to know the date. Almadaoji responded, “OK it depends on
what day my credit card comes [in]” and, “l f it does Saturday we’ll book for the 16"“, if Monday
we’ll book for the 17"1.” Almadaoji further explained he would make more trips to the bank to
deposit the money. The UCE advised that he was unable to obtain further funds from the credit-
card scam. Almadaoji replied, “Alright bro they’re maxed out. J ust forget about it. We have
enough Alhamdulliah.”

67. Between October 10, 2018, and October 22, 2018, Almadaoji continued to wait
for delivery of his credit card from the bank. On or about October 19, 2018, Almadaoji told the
UCE that the credit card did not arrive and that he “Called and they [the bank] said it [the credit
card] should be here Monday the latest.” During that time, Almadaoji continued to research
aii'fare and flight schedules for travel from Columbus, Ohio, to Astana, Kazakhstan, and he
shared the results of his research with the UCE.

68_ On or about Monday, October 22, 2018, Almadaoji told the UCE that the credit
card arrived in the mail.

VII. Almadaoji purchased tickets for travelling overseas

69. On or about October 23, 2018, l obtained records showing that tickets have been
issued in the name of “Naser Almadaoji” for travel as a passenger on flights from, and to, the
following locations, and on the following dates: (1) from John Glenn Columbus lntemational
Airport to Washington Dulles lnternational Airpoit on October 24, 2018; (2) from Washington

Dulles lntemational Airport to Frankfurt Airport on October 24, 2018; and (3) from Frankfurt

23

CaSe: 3218-mj-OO706-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 25 Of 25 PAGE|D #Z 25

Airport to Astana Intemational Airport on October 25, 2018. Records indicate that the tickets
were purchased using a credit card for a total cost 0f$1415.33.

70. On or about October 24, 2018, at approximately 10:00 a.m., Almadaoji met with
the UCE at a local parking lot where the two had previously met. The UCE drove Almadaoji to
a local store, where Almadaoji purchased a bag and other items for his travel overseas

71. The UCE then drove Almadaoji to John Glenn Columbus lnternational Airport in
a rental car. The UCE dropped Almadaoji off at the curb located near the departure terminal
and returned the rental car, leaving Almadaoji by himselfl Almadaoji proceeded to the airline
ticket counter, where he obtained his boarding pass. After Almadaoji obtained his boarding pass
and walked towards TSA security, law-enforcement officers arrested him.

72. Based on the foregoing, there is probable cause to believe that on an exact date
that is unknown, but at least by on or about October 24, 2018, in the Southern District of Ohio
and elsewhere, Almadaoji attempted to provide material support or resources to a foreign

terrorist organization_that is, ISIS Wilayat Khorasan and lSlS_in violation of Title 18, United

States Code, Section 23 39B.

Respectfully submitted,

MEM f(ll,(/u~`\/

Michael Herwig
Special Agent, FBI

   
 
  

Hon. Michae1_""_ Newinan' z
United States Magistrate lung

ii.j ._ r.

24

